Case: 19-15095   Date Filed: 10/06/2020   Page: 1 of 2



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-15095
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 5:16-cr-00020-JDW-PRL-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                               versus

CARLOS HUMBERTO MORENO-HERNANDEZ,
a.k.a. Carlos Moreno Hernandez,
a.k.a. Carlos Garcia Moreno,
a.k.a. Jorge Cardenas Martinez,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (October 6, 2020)

Before NEWSOM, LAGOA and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 19-15095    Date Filed: 10/06/2020    Page: 2 of 2



      Meghan Ann Collins, appointed counsel for Carlos Humberto Moreno-

Hernandez in this direct criminal appeal, has moved to withdraw from further

representation of the appellant and filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Moreno-Hernandez’s revocation

of supervised release and sentence are AFFIRMED.




                                          2